Title: Editorial Note: Documents Concerning the Residence of Congress
From: 
To: 


          Documents Concerning the Residence of CongressEditorial Note
          Except for Document iii in this series, all of the notes and memoranda pertaining to the embittered question of finding a permanent seat for Congress were printed by Ford, iii, 458–62, as if they proceeded entirely from Jefferson’s hand, and were assigned the conjectural date of 13 Apr. 1784 on the belief that they were drafted at the time of the renewed discussion of the question. But most if not all of these documents belong to the earlier maneuvers in Congress of Oct.-Nov. 1783. Madison’s notes, now first printed as his, summarize the sentiment in Congress reflected in the votes of 6–8 and 17–21 Oct. before Jefferson took his seat (see JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxv, 647–60, 711–14). Madison himself left Congress soon afterward (his last recorded vote was on 22 Oct.), and he probably set down this information for the guidance of Jefferson. The further inquiries that Jefferson himself made were no doubt inspired in part at least by Governor Harrison’s inquiry of 25 Oct., to which Jefferson replied on 11 Nov. 1783 presenting some of the observations gained from Madison. On the background of  the offer by Virginia of a place of residence for Congress, referred to in the concluding observation of Document ii, see notes to Harrison to Jefferson, 25 Oct. 1783. Jefferson’s belief that nothing would come of this offer led him to make a bold proposal that Virginia join with Maryland in what was nothing more nor less than a gamble—to erect public buildings in the hope that, once available, Congress might decide to use them. This he put in the form of a draft resolution which he intended to have introduced in the General Assembly. If he had matured such a plan by 11 Nov. 1783, he doubtless would have mentioned it to Harrison in his letter of that date. Since he did not do so, it is safe to assume that the proposed resolution was drawn up later. It is possible that he enclosed a copy of it in his letter to Archibald Cary, Speaker of the Senate, 19 Dec. 1783, and that it was the basis of the “proposition on G. town to Delegates of Maryld” mentioned in the SJL entry which constitutes the only available information about the contents of that letter. It is also possible, of course, that Document v was drawn up considerably later than the other documents here presented, and that it may belong to the period of the votes of Congress of 14 and 26 Apr. 1784 which showed that sentiment in Congress was running strongly against a site on the Potomac (see JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxvi, 223–4). But it is most probable that TJ drew up his bold proposal around Nov.-Dec. 1783.
        